UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6719



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN RICO ROSEMOND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-435; CA-05-380-6)



Submitted:   July 31, 2006                 Decided:   August 17, 2006


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Rico Rosemond, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Calvin Rico Rosemond seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                   The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies       this   standard    by

demonstrating    that   reasonable       jurists    would     find    that    his

constitutional    claims   are   debatable    and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Rosemond has not made the requisite

showing.   Accordingly, we deny Rosemond’s motion for a certificate

of appealability and dismiss the appeal.*            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED


      *
      We decline to consider those claims Rosemond asserts for the
first time on appeal. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).

                                     2